              Case 2:15-cv-01342-JCC Document 111 Filed 09/14/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   PUGET SOUNDKEEPER ALLIANCE, et al.,                     CASE NO. C15-1342-JCC
10                             Plaintiffs,                   MINUTE ORDER
11              v.

12   ANDREW WHEELER, et al.,

13                             Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          Plaintiffs have filed an unopposed motion for voluntary dismissal, seeking a dismissal
18   without prejudice and without an award of fees (Dkt. Nos. 110, 110-1). Pursuant to Federal Rule
19   of Civil Procedure 41(a)(2), the Court finds the dismissal warranted. This action is DISMISSED
20   without prejudice and without an award of costs or attorney fees to either party. The Clerk is
21   directed to CLOSE this case.
22                   DATED this 14th day of September 2020.
23
                                                            William M. McCool
24                                                          Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C15-1342-JCC
     PAGE - 1
